        Case 1:20-cv-01130-CCB Document 69 Filed 08/10/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MARYLAND
ANTIETAM BATTLEFIELD KOA, et *
al.,
             Plaintiffs,     *

             v.                             *
                                                  No. 1:20-cv-01130-CCB
                                            *
LAWRENCE HOGAN, et al.,
                                            *
                    Defendants.

    *    *   *    *   *    *   *   *   *   *    *   *
    MOTION FOR LEAVE TO WITHDRAW APPEARANCE AS COUNSEL

      Under Local Rule 101.2, Sarah W. Rice moves to withdraw as counsel for Lawrence

J. Hogan, Woodrow W. Jones, III, Robert J. Neall, and Frances B. Phillips. Adam D.

Snyder, Justin E. Fine, and Kathleen A. Ellis remain as counsel for the defendants.




                                                Respectfully submitted,

                                                /s/ Sarah W. Rice
                                                ___________________________
                                                SARAH W. RICE (NO. 29113)
                                                Assistant Attorney General
                                                200 Saint Paul Place, 20th Floor
                                                Baltimore, Maryland 21202
                                                srice@oag.state.md.us
                                                (410) 576-7847
                                                (410) 576-6955 (facsimile)

August 10, 2020                                 Attorneys for Defendant
        Case 1:20-cv-01130-CCB Document 69 Filed 08/10/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

      I certify that, on this 10th day of August, 2020 the foregoing was served by CM/ECF

on all registered CMF users.




                                               /s/ Sarah W. Rice
                                               ________________________
                                               Sarah W. Rice




                                           2
